******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
NATIONWIDE MUTUAL INSURANCE COMPANY ET
      AL. v. JEFFREY S. PASIAK ET AL.
                 (AC 36922)
                 Keller, Prescott and West, Js.
      Argued May 19—officially released November 10, 2015

  (Appeal from Superior Court, judicial district of
   Stamford-Norwalk, Complex Litigation Docket,
               Brazzel-Massaro, J.)
  Charles W. Fortune, with whom were Heather L.
McCoy and, on the brief, Robert D. Laurie, for the
appellants (plaintiffs).
  David J. Robertson, with whom, on the brief, were
Madonna A. Sacco, Christopher H. Blau and Alyssa
M. Tornberg, for the appellees (defendants).
                          Opinion

   PRESCOTT, J. In this declaratory judgment action,
the plaintiffs, Nationwide Mutual Insurance Company
and Nationwide Mutual Fire Insurance Company,
appeal from the judgment of the trial court determining
that, pursuant to a personal umbrella insurance policy
issued by the plaintiffs in favor of the defendant Jeffrey
S. Pasiak,1 the plaintiffs had a duty to defend the defen-
dant and to indemnify him for damages awarded against
him in a tort action brought by Sara Socci, a former
employee of his business, and her spouse, Kraig Socci.
See Socci v. Pasiak, 137 Conn. App. 562, 49 A.3d 287,
cert. denied, 307 Conn. 919, 54 A.3d 563 (2012). The
dispositive issue in this appeal is whether the court
properly determined that a provision in the umbrella
policy excluding occurrences ‘‘arising out of the busi-
ness pursuits or business property of an insured’’ from
coverage did not bar the defendant’s indemnification
claim.2 We conclude that the court improperly con-
cluded that the business pursuits exclusion did not
apply and, accordingly, reverse the judgment of the trial
court and remand the case with direction to render
judgment in favor of the plaintiffs.
   Before turning to the relevant facts, as set forth in the
trial court’s memorandum of decision, and procedural
history underlying this appeal, we first recount the facts
as set forth in our decision in Socci v. Pasiak, supra,
137 Conn. App. 562, the underlying tort action that gave
rise to this insurance coverage dispute. Sara Socci was
an employee of the defendant’s company, Pasiak Con-
struction Services, LLC, and worked out of an office
located on the second floor of the defendant’s home.
Id., 565–66. On May 9, 2006, while she was working
alone at the office, a masked intruder entered the office
carrying a gun and demanded that she open the safe.
Id. Unaware that a safe even existed in the home, she
could not provide the intruder with the safe’s combina-
tion. Id., 566. The intruder led her into a bedroom, where
he tied her hands, gagged her and blindfolded her. Id.
At one point, he pointed a gun at her head and threat-
ened to kill her family if she did not give him the combi-
nation. Id.
   The defendant returned home during the incident and
was attacked by the intruder. Id. During the ensuing
struggle, the defendant pulled off the intruder’s mask,
revealing him to be Richard Kotulsky, a friend of the
defendant. Id. The defendant began talking to Kotulsky
and inquired about Sara Socci. Id. Kotulsky led the
defendant to the bedroom, where the defendant found
Sara Socci on the floor, crying and hysterical. Id. The
defendant picked her up and removed her restraints,
all the while conversing with Kotulsky. Id. She asked
to leave, but the defendant told her to stay and sit
down. Id. After further discussions with Kotulsky, the
defendant allowed him to leave the house. Id. Sara Socci
then told the defendant about the threats that Kotulsky
had made to her and her family, but the defendant
would not call the police. Id. He told Sara Socci to stay
with him and refused to let her call the police or to
discuss the incident further. Id., 566–67. She remained
with the defendant for several hours, in fear that, if she
left, she or her family might be harmed. Id., 567. Only
after he drove Sara Socci to Greenwich to discuss the
incident with a mutual friend did he allow her to leave.
Id. Eventually, the police were contacted, ultimately
leading to Kotulsky’s arrest and subsequent convic-
tion. Id.
   As a result of the incident, Sara Socci developed post-
traumatic stress disorder, requiring extensive therapy,
and was unable to return to work. Id. In March, 2008,
she and her husband, Kraig Socci, filed a civil action
against the defendant alleging causes of action for false
imprisonment, negligence, intentional, reckless, and
negligent infliction of emotional distress, and loss of
consortium (Socci action). Id., 567–68. On February 23,
2010, a jury returned a general verdict in favor of the
Soccis. Id., 568. It awarded Sara Socci compensatory
damages of $628,200 and punitive damages of $175,000,
and awarded Kraig Socci $32,500 for loss of consor-
tium. Id.
   At the time of the incident at issue in the Socci action,
the defendant had three insurance policies in effect, all
issued by the plaintiffs: an automobile policy, a home-
owner’s policy, and a personal umbrella policy.
Although the plaintiffs provided the defendant with
counsel in the Socci action, they notified him by letter
on March 13, 2008, that they were reserving their right
to contest coverage. In December, 2008, the plaintiffs
filed the present action. Count one of their amended
complaint sought a declaration that the plaintiffs did
not have a duty to defend the defendant in the Socci
action under any of his policies with the plaintiffs.
Count two sought a declaration that the plaintiffs had no
duty to indemnify the defendant under those policies.
Count three sought a declaration that the defendant
had breached his policies by failing to tender timely
notice to the plaintiffs of the occurrence alleged in the
Socci action and, therefore, had forfeited any right to
coverage or defense.3
  On July 28, 2009, prior to the verdict in the Socci
action, the plaintiffs filed a motion for summary judg-
ment in the declaratory judgment action seeking a deter-
mination that they did not have a duty to defend the
Socci action.4 The defendant filed a memorandum of
law in opposition to the plaintiffs’ motion for summary
judgment and also filed a cross motion for summary
judgment seeking to establish the plaintiffs’ duty to
defend. Following a hearing, the court, Brazzel-Mas-
saro, J., issued a memorandum of decision, concluding
as follows: ‘‘[T]he court finds that the allegations of the
amended complaint fall within the acts covered by both
the homeowner’s policy and the umbrella policy.5 Thus,
the court finds that the plaintiff[s] [have] a duty to
defend. The declaratory judgment is denied and the
defendant’s cross motion for summary judgment as to
the duty to defend is granted.
   ‘‘As a result of the court finding that there is a duty
to defend and the Supreme Court decision that a duty
to indemnify should not be decided on a summary judg-
ment, and the lack of any supporting argument by the
plaintiff[s] regarding the duty to indemnify, the court
determines that judgment cannot enter at this time in
favor of the plaintiff[s] in this declaratory judgment as
to the duty to indemnify.’’ (Footnote added.)
   Regarding the plaintiffs’ argument that their duty to
defend was barred pursuant to the policies’ business
pursuits exclusions, the court found that although it
was undisputed that the defendant owns and operates
a construction business that employed Sara Socci to
assist in office related work, the complaint did not
expressly allege that Sara Socci was injured as a result
of her employment. The allegations regarding the tor-
tious conduct of the defendant related to his treatment
of her after the attempted robbery of his home.
According to the court, ‘‘[h]er employment or the rela-
tion thereto is not an element in the basis of her claims
of his negligent and/or intentional acts.’’ The court sug-
gested that because there were no allegations connect-
ing Sara Socci’s work duties to the incident or the
injuries claimed and ‘‘[t]here [was] no element of any
regular activity of the business that is related to the
events,’’ the business pursuit exclusion did not apply.
   The plaintiffs filed a second motion for summary
judgment on April 18, 2011, asking the court to deter-
mine that they had no duty to indemnify the defendant
for the damages awarded by the jury in the Socci action.
According to the plaintiffs, the policies at issue only
provided coverage for accidents, not intentional or
criminal conduct or claims of emotional distress. The
plaintiffs further contended that coverage for damages
arising out of business pursuits or employee injuries
covered under workers’ compensation was expressly
excluded. The court granted the plaintiffs’ motion for
summary judgment with respect to the homeowner’s
policy, concluding that coverage under that policy was
limited to physical injuries and that the policy expressly
excluded coverage for damages related to emotional
distress not tied to a physical injury.6 The court denied
the motion, however, with respect to the plaintiffs’ duty
to indemnify the defendant pursuant to the umbrella
policy. The court concluded that the umbrella policy
contained broader coverage than the homeowner’s pol-
icy with respect to emotional distress and that none
of the exclusions relied on by the plaintiffs precluded
indemnification as a matter of law.
   On August 29, 2012, the court conducted a bench
trial on the issue of whether the plaintiffs had a duty
to indemnify the defendant pursuant to the terms of
the umbrella policy. The parties submitted trial briefs.
The court issued its memorandum of decision on April
25, 2004.
   With respect to the plaintiffs’ argument that indemni-
fication was barred by the policy’s business pursuits
exclusion, the court stated that the ‘‘real issue’’ was
‘‘whether the actions of [the defendant] in response to
the robbery arose out of the business pursuits for the
[defendant’s] business or as the defendant contends
because he was trying to protect a lifelong friend.’’ The
court ultimately concluded that the exclusion did not
apply because the evidence ‘‘strongly support[ed] the
conclusion that [the defendant] was attempting to pro-
tect his friend’’ rather than further his business pursuits.
After rejecting the plaintiffs’ arguments that other
exclusions precluded a duty to indemnify the defendant
for his damages in the Socci action, the court rendered
judgment in his favor. This appeal followed. Additional
facts will be set forth as necessary.
  The principal issue in this appeal is whether the court
properly determined that the business pursuits exclu-
sion of the defendant’s umbrella policy did not preclude
him from obtaining indemnification from the plaintiffs
for his liability in the Socci action. The plaintiffs argue
that the language of the exclusion establishes a broad
causal standard, which was satisfied by the evidence
introduced at trial, and that the court improperly
focused on the defendant’s motivations rather than on
determining whether his conduct arose out of his busi-
ness pursuits. The defendant responds that the court
properly concluded that the exclusion did not apply
because there was no causal connection between his
business and his conduct.
   For reasons we now explain, we conclude that, con-
sistent with our case law interpreting identical or simi-
lar coverage exclusions, the language of the business
pursuits exclusion in the defendant’s umbrella policy
establishes an expansive standard of causation between
the incident giving rise to a claim for coverage and the
insured’s business pursuits. Because the facts found by
the court in this case satisfied that expansive standard
of causation, we agree with the plaintiffs that the court
improperly concluded that the business pursuits exclu-
sion did not apply.
  We begin our analysis by setting forth the applicable
standard of review. ‘‘[C]onstruction of a contract of
insurance presents a question of law for the [trial] court
which this court reviews de novo. . . . [T]he terms of
an insurance policy are to be construed according to
the general rules of contract construction. . . . The
determinative question is the intent of the parties, that
is, what coverage the . . . [insured] expected to
receive and what the [insurer] was to provide, as dis-
closed by the provisions of the policy. . . . In evaluat-
ing the expectations of the parties, we are mindful of the
principle that provisions in insurance contracts must be
construed as laymen would understand [them] and not
according to the interpretation of sophisticated under-
writers and that the policyholder’s expectations should
be protected as long as they are objectively reasonable
from the layman’s point of view. . . .
   ‘‘If the terms of the policy are clear and unambiguous,
then the language, from which the intention of the par-
ties is to be deduced, must be accorded its natural and
ordinary meaning. . . . However, [w]hen the words of
an insurance contract are, without violence, susceptible
of two [equally responsible] interpretations, that which
will sustain the claim and cover the loss must, in prefer-
ence, be adopted. . . . [T]his rule of construction
favorable to the insured extends to exclusion clauses.’’
(Citations omitted; internal quotation marks omitted.)
Vermont Mutual Ins. Co. v. Walukiewicz, 290 Conn.
582, 591–92, 966 A.2d 672 (2009).
   ‘‘Homeowners’ . . . liability policies typically
exempt from coverage bodily injury or property damage
arising out of or in connection with a business engaged
in by an insured. People characteristically separate their
business activities from their personal activities, and,
therefore, business pursuits coverage is not essential
for their homeowners’ . . . coverage and is excluded
to keep premium rates at a reasonable level.’’ 9A L.
Russ & T. Segalla, Couch on Insurance (3d Ed. 2005)
§ 128:12, pp.128-30 through 128-31.
   With these principles in mind, we turn to the terms
of the defendant’s umbrella policy. The provision rele-
vant to this appeal provides in relevant part that
‘‘[e]xcess liability and additional coverages do not apply
to . . . [a]n occurrence arising out of the business pur-
suits or business property of an insured.’’ ‘‘Occurrence’’
is defined in the policy as ‘‘an accident including contin-
uous or repeated exposure to the same general condi-
tions. It must result in bodily injury, property damage,
or personal injury caused by an insured.’’ The term
‘‘business’’ is defined as ‘‘a trade, profession, occupa-
tion, or employment including self-employment, per-
formed on a full-time, part-time or temporary basis.’’
  The plaintiffs argue that the defendant’s coverage
claim falls within the scope of this exclusion because
the incident giving rise to the claim—essentially, the
defendant’s refusal to let Sara Socci leave his presence
and her resulting injuries—arose out of the operation
of his construction business. More particularly, they
argue that Sara Socci would not have been attacked
by Kotulsky, and consequently would not have been
threatened and restrained by the defendant, if she had
not been at the office of the defendant’s construction
business performing her duties as an employee.
   We first consider whether the defendant’s operation
of his construction business, and his employment of
Sara Socci in support thereof, constituted ‘‘business
pursuits’’ under his umbrella policy. Although the
umbrella policy does not explain what ‘‘business pur-
suits’’ are, our Supreme Court has previously deter-
mined, in the context of interpreting an insurance policy
exclusion, that the phrase ‘‘contemplates a continuous
or regular activity engaged in by the insured for the
purpose of earning a profit or a livelihood. The determi-
nation of whether a particular activity constitutes a
business pursuit is to be made by a flexible fact-specific
inquiry.’’ Pacific Indemnity Ins. Co. v. Aetna Casu-
alty & Surety Co., 240 Conn. 26, 33, 688 A.2d 319 (1997).
‘‘Thus, our analysis of whether the business exclusion
applies follows the two part test of continuity and profit
motive, as set forth by our Supreme Court in Pacific
Indemnity Ins. Co.’’ Cambridge Mutual Fire Ins. Co.
v. Sakon, 132 Conn. App. 370, 377, 31 A.3d 849 (2011),
cert. denied, 304 Conn. 904, 38 A.3d 1202 (2012). In the
present case, the record establishes that the defendant’s
construction business was sufficiently continuous and
profit driven to satisfy this test. The defendant does
not dispute this conclusion.
   We next consider whether Sara Socci’s injuries arose
out of the defendant’s operation of his construction
business. ‘‘Our [Supreme Court’s] previous interpreta-
tions of insurance contracts with similar arising out of
language, which originated in the motor vehicle context,
are helpful to our determination of the import of the
relevant endorsement. . . . In Hogle [v. Hogle, 167
Conn. 572, 577, 356 A.2d 172 (1975)], for example, [the
court] observed that it is generally understood that for
liability for an accident or an injury to be said to arise
out of the use of an automobile for the purpose of
determining coverage under the appropriate provisions
of a liability insurance policy, it is sufficient to show
only that the accident or injury was connected with,
had its origins in, grew out of, flowed from, or was
incident to the use of the automobile, in order to meet
the requirement that there be a causal relationship
between the accident or injury and the use of the auto-
mobile. . . . Connecticut’s reviewing courts subse-
quently have applied this definition of arising out of to
insurance policies beyond the context of motor vehicle
exclusions.’’ (Citations omitted; internal quotation
marks omitted.) Misiti, LLC v. Travelers Property
Casualty Co. of America, 308 Conn. 146, 157–58, 61
A.3d 485 (2013).
   Thus, when used in an exclusionary clause of an
insurance agreement, the term ‘‘arising out of’’ estab-
lishes an ‘‘[expansive] standard of causation’’; (internal
quotation marks omitted) New London County Mutual
Ins. Co. v. Nantes, 303 Conn. 737, 759, 36 A.3d 224
(2012); and must be ‘‘interpreted broadly . . . .’’ Cam-
bridge Mutual Fire Ins. Co. v. Sakon, supra, 132 Conn.
App. 380. ‘‘[U]se of [the phrase] does not require a
direct proximate causal connection but instead merely
requires some causal relation or connection.’’ 7 S. Plitt
et al., Couch on Insurance (3d Ed. Rev. 2013) § 101:52,
p. 101-96; see Board of Education v. St. Paul Fire &
Marine Ins. Co., 261 Conn. 37, 48, 801 A.2d 752 (2002)
(‘‘[u]nder this standard of causation, it need not be
shown that the incident in question was proximately
caused by the vehicle for coverage to attach’’).
   Applying this broad standard to the facts of the pre-
sent case, we agree with the plaintiffs that Sara Socci’s
injuries arose out of the defendant’s business pursuits.
The trial court found, and no party disputes, that at the
time that Kotulsky assaulted her, Sara Socci ‘‘was at
the office location [of the defendant’s construction busi-
ness] performing duties for [the business] . . . .’’ The
defendant arrived thereafter and, after initially strug-
gling with Kotulsky, assisted him in concealing his
actions by detaining Sara Socci until she agreed to
refrain from contacting the police. Thus, the sine qua
non of the defendant’s tortious conduct was Sara
Socci’s presence at his business office fulfilling her
responsibilities as his employee. See 9A L. Russ & T.
Segalla, supra, 128:17, pp. 128-39 through 128-40 (‘‘liabil-
ities in connection with workplace altercations have
been held to necessarily involve the insured’s business
pursuits and therefore fall within the business pursuits
exclusion’’). Stated alternatively, had Sara Socci not
been at the office performing her duties as an employee
of the defendant’s business, there is no reason to believe
that she would have been assaulted by Kotulsky and,
consequently, detained by the defendant. Indeed, there
was no other reason for Sara Socci’s presence on the
premises, and her acquiescence in obeying the defen-
dant’s commands to wait and not leave were, in part,
a function of their employer-employee relationship.
Accordingly, we conclude that the defendant’s conduct,
and Sara Socci’s resulting injuries, were connected
with, had their origins in, grew out of, flowed from, or
were incident to the defendant’s business pursuits. See
Misiti, LLC v. Travelers Property Casualty Co. of
America, supra, 308 Conn. 157–58.
   The trial court’s conclusion to the contrary is sup-
ported by analysis that we find unpersuasive. For
instance, the court reasons at one point in its memoran-
dum of decision that ‘‘[i]n determining whether there
is a profit motive, the plaintiff must prove that the
injuries alleged in the underlying action arise from the
insured’s business pursuits.’’ That assertion conflates,
however, the test for determining whether an insured’s
activities constitute business pursuits with the test for
determining whether a particular injury arose out of
an insured’s business pursuits. As the court in Pacific
Indemnity Ins. Co., explained, proving that a profit
motive exists is one requirement in proving that an
activity constitutes business pursuits. See Pacific
Indemnity Ins. Co. v. Aetna Casualty & Surety Co.,
supra, 240 Conn. 31–33. Thus, the trial court could not
logically require the plaintiffs to first prove that an
activity arose out of the defendant’s business pursuits
in order to establish that there was a profit motive. The
fact that the court appears to have done so suggests a
misapplication of the business pursuits exclusion in the
defendant’s umbrella policy.
   The court’s decision also indicates that it treated the
defendant’s motivation or mental state as a dispositive
factor in determining whether his actions and Sara
Socci’s injuries arose out of his business pursuits. Spe-
cifically, the court stated that ‘‘[c]ontrary to the [plain-
tiffs’] argument, it was not clear that [the defendant’s]
actions had anything to do with his business as com-
pared to his thoughts of preventing his friend from
going to jail.’’ (Emphasis added.) The court further
stated that the ‘‘real issue’’ was ‘‘whether the actions
of [the defendant] in response to the robbery arose out
of the business pursuits for the [defendant’s] business
or as the defendant contends because he was trying
to protect a lifelong friend.’’ (Emphasis added.) The
defendant raises the same argument on appeal, claiming
that his actions ‘‘had nothing to do with [his] business
and [were] entirely personal.’’ More specifically, he
argues that his actions were motivated by his desire to
protect his friend and that they ‘‘had nothing to do with
furthering the profits of his business.’’
   As previously discussed, however, the phrase ‘‘arising
out of’’ establishes an expansive standard of causation.
Thus, whether the occurrence claimed under the
umbrella policy arose out of the defendant’s business
pursuits is not dependent on his state of mind. It is
sufficient for the plaintiffs to demonstrate that the tor-
tious acts and resulting injuries in the underlying action
were connected with, had their origins in, grew out
of, flowed from, or were incident to the defendant’s
business pursuits to establish the necessary causal
nexus. See Misiti, LLC v. Travelers Property Casualty
Co. of America, supra, 308 Conn. 157–58. Thus, regard-
less of the reasons or motivations underlying the defen-
dant’s actions, including whether the actions were
motivated by profit, the fact that Sara Socci’s injuries
would not have occurred had she not been engaged in
work for the defendant’s business at the time of her
injuries is sufficient to satisfy that standard. We there-
fore conclude that the occurrence underlying the defen-
dant’s claim for indemnification arose out of his
business pursuits.
  The judgment is reversed and the case is remanded
with direction to render judgment for the plaintiffs on
count two of their amended complaint. The plaintiffs’
appeal with respect to their claim regarding their duty to
defend under the umbrella policy is dismissed as moot.
      In this opinion the other judges concurred.
  1
     Although the operative amended complaint in this action named Sara
Socci, Kraig Socci, and the defendant’s business, Pasiak Construction Ser-
vices, LLC, as additional party defendants, the trial court’s decision is limited
to the coverage issues arising from the personal umbrella insurance policy
issued by the plaintiffs to Jeffrey S. Pasiak as the sole policyholder. Accord-
ingly, we refer to him throughout this opinion as the defendant and to the
remaining defendants by name.
   2
     The plaintiffs also claim on appeal that the court improperly (1) failed
to afford them a full and independent hearing, (2) denied them a full and
fair opportunity to develop their coverage defenses during discovery and
at trial, (3) made factual findings on the basis of inferences and presumptions
drawn from an incomplete record, (4) failed to find that indemnification
was barred pursuant to the policy’s abuse exclusion, (5) failed to find that
indemnification was barred pursuant to the policy’s workers’ compensation
exclusion, and (6) determined that the defendant was entitled to indemnifica-
tion for punitive damages. Because we reverse the court’s judgment as to
indemnification on the basis of its failure to properly apply the policy’s
business pursuits exclusion, we do not address these additional claims
of error.
   Additionally, the plaintiffs claim that the court improperly determined by
way of summary judgment that they had a duty to defend the defendant in
the Socci action and that, accordingly, they are entitled to reimbursement
of all defense costs incurred on behalf of the defendant. We cannot reach
this claim, however, because the court found that in addition to having a
duty to defend arising from the umbrella policy, the plaintiffs also had a
duty to defend under their homeowner’s policy with the defendant. On
appeal, the plaintiffs have failed to advance any argument that the court
improperly determined that it had a duty to defend under the homeowner’s
policy, limiting its arguments challenging the duty to defend to the umbrella
policy. Although the court later determined, after judgment in the Socci
action, that the plaintiffs had no duty to indemnify the defendant under
the homeowner’s policy, that decision had no legal effect on the court’s
prior determination that the plaintiffs had a duty to defend under that same
policy. We have often repeated, in a variety of contexts, that a party wishing
to challenge a court’s decision on appeal must address all grounds relied
on by the court in reaching its decision or else risk the dismissal of the
claim as moot. ‘‘[I]t is not the province of appellate courts to decide moot
questions, disconnected from the granting of actual relief or from the deter-
mination of which no practical relief can follow. . . . In determining moot-
ness, the dispositive question is whether a successful appeal would benefit
the plaintiff or defendant in any way. . . . [If] alternative grounds . . .
unchallenged on appeal would support the trial court’s judgment, indepen-
dent of some challenged ground, the challenged ground that forms the basis
of the appeal is moot because the court on appeal could grant no practical
relief to the complainant.’’ (Citation omitted; internal quotation marks omit-
ted.) State v. Abushaqra, 151 Conn. App. 319, 325, 96 A.3d 559 (2014); see
also Horenian v. Washington, 128 Conn. App. 91, 98–99, 15 A.3d 1194 (2011)
(dismissing portion of appeal challenging summary judgment because trial
court provided two independent grounds for granting summary judgment
and appellant only challenged one on appeal). The plaintiffs’ failure to
address their duty to defend under the homeowner’s policy renders moot
their claim regarding their duty to defend under the umbrella policy, and
we dismiss that portion of the appeal.
   3
     The plaintiffs later withdrew count three of the amended complaint on
March 12, 2012. In addition to answering the complaint, the defendant filed
a twelve count counterclaim against the plaintiffs alleging, inter alia, various
acts of bad faith, misrepresentation, and breach of contract. The trial court
granted a motion to bifurcate the trial of the declaratory judgment complaint
from the counterclaim. Although the counterclaim remains pending before
the trial court, the present appeal was nevertheless taken from an appealable
final judgment because the court’s decision following trial disposed of all
remaining counts of the complaint. See Practice Book § 61-2.
   4
     The record shows that the defendant was represented in the Socci action
by counsel provided by the plaintiffs and by private counsel. His private
counsel did not take an active role in the trial proceedings but may have
advised the defendant or discussed trial strategy with the other counsel.
   5
     Earlier in its decision, the court indicated that the parties had stipulated
that there was no coverage available under the automobile policy.
   6
     The court stated in its memorandum of decision that ‘‘[t]he homeowners
policy as written clearly contemplates the coverage for a physical injury or
illness as a result of the occurrence. It is obvious based upon the trial
testimony [in the Socci action] that any physical symptom or injury that
Sara Socci claimed as a result of the incident was a side effect of the [post-
traumatic stress disorder] or the emotional injuries she has claimed. This
is the opposite of what is covered under the language of the policy. In other
words, the policy clearly covers a physical injury and if, as a side effect,
the injury also caused emotional distress, such as depression or other related
mental impacts, it would be covered because the bodily injury would be
the trigger for coverage. Here, there was no evidence or testimony that
would support this claim. . . .
   ‘‘Because this court has determined, based upon the trial evidence, that
there is no clear claim for bodily injury or personal injury that was related
directly or indirectly to the physical or mental abuse to trigger a possibility
of coverage, the exclusion for damages of emotional distress is applicable
and precludes coverage.’’